DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner agrees to add Group 3 to Group 1 as amended. Therefore, applicant’s election with traverse between Group 1 and Group 3 in the reply filed on 6/28/2021 is moot. Applicant made no arguments regarding Group 2 and is, therefore,  interpreted as “without traverse”. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 8. A prosthetic leg apparatus according to claim 4, wherein the housing is provided with a plurality of petals at a top of the housing. 
Claim 9, the exterior surface of the pole is threaded to match inner facing, threaded surfaces of the plurality of petals.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-12, 14-15, 17, 37-39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (2005/0171617) in view of Hurley et al (2015/0265434). Evidenced by Schall et al (5,880,964), Kranner et al (9,393,132) and Simonetti et al (10,779,962).
 	Curtis teaches a prosthetic leg apparatus (entire device) adaptable for a user's stump.

    PNG
    media_image1.png
    623
    421
    media_image1.png
    Greyscale

Said apparatus comprising: a “conventional socket 10”; a pylon assembly (including 100, 130, 80, 60, 100) having a longitudinal axis, wherein the pylon assembly extends within the longitudinal axis, connected to the socket and adjustable in length (see at least the abstract and par. 0073); and a foot portion 49 connected to the pylon assembly. 
	However, Curtis is an older reference and fails to teach the socket is constructed of a thermoplastic material.
	Hurley et al also teaches a prosthetic socket which can be constructed of a thermoplastic material; see par. 0019, 0023, 00159.

	Claim 4, wherein the pylon assembly includes at least one of an adapter, a pole 80, a nut 110 and a housing 60. 
Claim 5, wherein the adapter comprises a cap and a base is optionally not selected based on the claim 4 language, “at least one of”. The adapter has not been selected.
Claim 6, wherein the base is provided with serrations or teeth which are formed as counterparts to serrations or teeth located at a top of the pole is optional not selected based on the claim 4 language, “at least one of”. The adapter has not been selected.
Claim 7, wherein the pole is circular in shape at a top of the pole and D-shaped at a bottom of the pole is optionally not selected based on the claim 4 language, “at least one of”. The pole has not been selected.
Claim 8, wherein the housing (30 for claim 8) is provided with a plurality of petals 20A, 20P, 20M and 20L at a top of the housing. Additionally, the housing is optional and has not been selected.
Claim 9, as shown, the exterior surface of the pole (100 for claim 9) is threaded to match inner facing, threaded surfaces of the plurality of petals of Hurley et al. Additionally, the pole is optional and has not been selected.

Claim 12, the housing is optional has not been selected based on the claim 4 language, “at least one of”. 
Claim 14, the housing is optional has not been selected based on the claim 4 language, “at least one of”.
Regarding claim 17 requiring a cover attached to the pylon assembly configured with an anatomically correct shape of a lower leg, the examiner evidences Schall et al having a cover 56A and 56B.

    PNG
    media_image2.png
    661
    471
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have used a lower leg cover on the prosthetic leg apparatus of Curtis (2005/0171617) in view of Hurley et al for a realistic appearance.
	Regarding the foot (claim 15): Curtis (2005/0171617) in view of Hurley et al:
The examiner provides Kranner et al (9,393,132) as evidence that a closed looped foot main body with at least one internal circumferential rib (21 and/or 22) is known in the art as shown below. 

    PNG
    media_image3.png
    403
    613
    media_image3.png
    Greyscale


It would have been obvious to one skilled in the art to have substituted the foot of Kranner et al for the foot of Curtis having a leaf spring design which stores and releases energy.
		Claims 37-39: It would have been obvious to one having ordinary skill in the art to have reverse the male pyramidal connector on the foot to a female connector thus having an opening on the top of the foot main body.
		Claim 47, it would have been obvious to one skilled in the art to have used a hand turn-able screws in the female pyramidal connector instead of hex screws to provide quick adjustments without a tool
		Claim 47, second rejection: regarding a tool-less interface between the opening and the housing the examiner provides Simonetti et al (10,779,962) as evidence of such an interface 100 which uses a pin 130. Referring to the embodiment of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRUCE E SNOW/Primary Examiner, Art Unit 3774